Exhibit 10.22

 

FOURTH AMENDMENT TO THE
MIRANT CORPORATION
DEFERRED COMPENSATION PLAN
FOR DIRECTORS AND SELECT EMPLOYEES



THIS FOURTH AMENDMENT to the Mirant Corporation Deferred Compensation Plan for
Directors and Officers (the “Plan”) is made this 8th day of December, 2005.

 

I.

 

Section 5.l(d) of the Plan shall be deleted in its entirety and replaced with
the following:

 

(d)                                 “Effective as of December 8, 2005, all
deferred Compensation and Transferred Amounts (and accumulated investment return
related thereto) invested in a Phantom Stock Investment Account shall be
transferred to a Prime Rate Investment Account, and the Phantom Stock Investment
Accounts shall be eliminated.”

 

II.

 

Section 6.3 of the Plan shall be deleted in its entirety and replaced with the
following:

 

“6.3                           Investment Exchange.

 

(a)          Prior to December 8, 2005, a Director or Employee may elect on an
Investment Exchange Date to transfer his deferred Compensation and his
Transferred Amounts (and accumulated investment return related thereto) from one
Deferred Compensation Account to another, except that no investment transfer
election which causes short swing profit issues will be honored.

 

(b)         Effective as of December 8, 2005, all deferred Compensation and
Transferred Amounts (and accumulated investment return related thereto) invested
in a Phantom Stock Investment Account shall be transferred to a Prime Rate
Investment Account, and the Phantom Stock Investment Accounts shall be
eliminated.”

 

III.

 

Except as amended herein by this Fourth Amendment, the Plan shall remain in full
force and effect as amended by the Company prior to the adoption of this Fourth
Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mirant Corporation, through its duly authorized officer
pursuant to a unanimous consent of the Committee dated December 8, 2005, has
adopted this Third Amendment to the Mirant Corporation Deferred Compensation
Plan for Directors and Select Employees, this 8th day of December, 2005, to be
effective as provided herein.

 

 

 

MIRANT CORPORATION:

 

 

 

 

 

 

 

 

By:

/s/ Vance N. Booker

 

 

 

 

Vance N. Booker
SVP, Administration

 

 

2

--------------------------------------------------------------------------------

 